De Courcy, J.
On the evidence submitted by the plaintiff, the following facts could be found. During the negotiations for engaging a hall, between Silverman, an officer of Liberty Lodge, No. 126, ICnights of Pythias, and one Kickham, the janitor or superintendent of the defendant’s building, there was a discussion as to a suitable place for keeping a certain box or casket, six feet long and two feet wide, the contents of which weighed about ten pounds. After some other places had been considered and rejected as unsuitable, the superintendent took Silverman into a room known as Brunswick Hall, removed a trap door or cover, and showed him an opening in the floor, substantially the length and width of said casket, and apparently the same depth. This hall was later engaged by the lodge for its meetings. When the paraphernalia was moved in, Isaac Golden, who had charge thereof, found that the hole was not deep enough by about an inch to contain the casket and have the trap door put back on a level with the rest of the floor. Across the bottom of the hole there were five or six pieces of timber, referred to in the evidence variously as “beams,” "boards,” "slats” and "straps.” Golden borrowed from the superintendent a saw, chisel and hammer; he cut off and removed these cross pieces, placed the casket in the hole, and put the trap door in place. This work was done in the absence of the superintendent; but on Golden’s testimony, it could be found that Kickham permitted it. The casket was placed in the hole, and was not again moved until the night of the meeting. Then the plaintiff, who was a member of the lodge, was assisting in replacing it when in some unexplained way he got into the hole, fell through the plaster board at the bottom of the opening and into the room below, and was injured.
At the trial in the Superior Court a verdict was directed for the defendant. The case was reported to this court on a stipulation under which the only issue open is whether there was evidence of negligence or gross negligence on the part of the defendant entitling the plaintiff to go to the jury. He contends that the jury *383would be warranted in finding that the defendant assumed the duty of maintaining this opening in the floor in a condition of safety, on its own responsibility, within the doctrine of Miles v. Janvrin, 196 Mass. 431; S. C. 200 Mass. 514. As to such an agreement it was said in Fiorntino v. Mason, 233 Mass. 451, 454: “It can be supported and proved only by evidence far more explicit than a mere general agreement to maintain in repair. It imposes an obligation on the landlord to enter upon the demised premises at all reasonable times for the purpose of inspection and ascertainment of any defective condition. The landlord thereby assumes direct and initial responsibility for the condition of the premises as to safety at all times.” It is difficult to deduce such an agreement from the testimony of the witness Silverman. The alleged promise to “do all the repairs” and “keep and maintain the premises,” when considered in connection with the entire conversation, seems to go no further than an agreement “to repair on notice from the tenant, or possibly, if the defect came under his own observation.” Fiorntino v. Mason, 233 Mass. 451, 456.
However broadly we interpret this testimony, the obligation assumed by the defendant was at most to maintain the leased premises in reasonably safe condition for the purposes for which they were let. So far as this opening in the floor was included in the letting, the sole use of it that was contemplated was the containing of a wooden box, which would occupy the entire space, and the contents of which weighed about ten pounds. It was unquestionably safe for that purpose, even after the cross timbers had been removed.
The injury to the plaintiff was due to the act of his fellow member, Golden, in cutting off these cross pieces at the bottom of the opening. This was done after the tenancy had begun; it was not embraced in the contract of letting, and it imposed no legal duty on the defendant. And while the alleged permission given by Kickham may relieve Golden from liability for what he did, the contention that Golden’s negligence was chargeable to the defendant, as the act of its servant while acting within the scope of his authority as such, is not supported by the evidence.
An examination of the record discloses no failure of duty on the part of the defendant which would warrant a finding of negligence or gross negligence. As no other issue is raised by the report it is *384unnecessary to consider the counts based on alleged warranty and false representations.
We find no error in the exclusion of evidence.
In accordance with the terms of the report, judgment is to be entered for the defendant on the verdict.

So ordered.